       Case 1:20-cv-06759-PGG-OTW Document 12
                                           11 Filed 11/25/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                   Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

jbarton@faillacelaw.com
                                                                              MEMO ENDORSED:
                                                                              The conference scheduled for
                                            November 25, 2020                 December 1, 2020 is adjourned to
                                                                              January 7, 2021 at 9:30 a.m.
Via ECF
Honorable Paul G. Gardephe
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
40 Foley Square
New York, NY 10007
                                                                               November 25, 2020

                 Re:      Flores v. Silver Moon Deli, Inc. et al.; 20 CV 6759

Dear Judge Gardephe:

       We represent Plaintiff in the above-referenced matter. We write to request the initial
conference scheduled for December 1, 2020 be adjourned sine die. This is the first request of its
kind and is submitted on consent.

        Defendants have neither answered nor appeared. However, Defendants contacted this firm
several weeks ago and the parties were able to reach a settlement agreement in principal. The
parties anticipate being in a position to submit their agreement to the Court for approval within
thirty days.

        We thank the Court for its time and attention.

                                            Respectfully Submitted,


                                            /s/ Jesse Barton
                                            Jesse Barton, Esq.




                          Certified as a minority-owned business in the State of New York
